DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/10/2022.  Claims remain pending in the application. Claims 1, 8, and 15 are independent.

Drawings
Applicant's amendment to the specification corrects previous objection; therefore, the previous objection is withdrawn.

Specification
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TANS et al. (US 2020/0226814 A1, file on 03/11/2019), hereinafter TANG in view of Ravasz et al. (US 2021/0090332 A1, file on 09/20/2019), hereinafter Ravasz and Pinault et al. (US 2015/0153833 A1, published on 06/04/2015), hereinafter Pinault .

Independent Claims 1, 8, and 15
TANG discloses a method of interacting with a virtual object (TANG, ¶¶ [0002], [0014], and [0028]: various interaction methodologies have each been developed to facilitate a user's virtual interactions with computer generated three-dimensional object within virtual reality (VR), augmented reality (AR), and mixed reality (MR) environments; with ray-casting, a virtual light ray of sorts, projected from a user's hand or head, can enable the user to interact with virtual objects that are far away or presented as being out of arms' reach), the method comprising: 
receiving an image of a user's hand from one or more image capture devices of a wearable system (TANG, FIG. 1; ¶ [0017]: the head-mounted display device 10 include a two-dimensional image camera 20 (e.g. a visible light camera and/or infrared camera) and a depth imaging device 22; 320-350 in FIG. 3; ¶¶ [0029]-[0032]: receiving information from the depth camera about an environment; determine a position of the display device within the environment based on the information received from the depth camera and one or more additional sensor components (e.g., gyroscope , accelerometer , and magnetometer, infrared lights, infrared cameras, motion sensors, light sensors, 3D scanners, CMOS sensors, GPS radio, etc.); inferring a position of a joint of a user's arm based on the position of the head mounted display when the joint of the user's arm is not be visible to the depth camera of the head-mounted display;  when an external camera is available, this calculation may not be needed; determining a position of a user's hand based on the information received from the depth camera); 
analyzing the image to detect a plurality of keypoints associated with the user's hand (TANG, 350 in FIG. 3; ¶¶ [0033]-[0034]: point clouds (e.g., portions of a depth map) corresponding to the user's hands may be further processed to reveal the skeletal substructure of the hands, and to identify components of the user's hands, such as wrist joints, finger joints, adjoining finger segments, knuckles, palm, dorsum, etc.; a virtual skeleton is fit to the pixels of depth video that correspond to the user); 
determining, based on analyzing the image, whether the user's hand is making or is transitioning into making a particular gesture from a plurality of gestures (TANG, 350 in FIG. 3; ¶ [0034]: by analyzing positional change in the various hand joints and/or segments, the corresponding poses, movements, gestures or actions of the imaged hand may be determined); 
in response to determining that the user's hand is making or is transitioning into making the particular gesture: selecting a subset of the plurality of keypoints that correspond to the particular gesture; determining a particular location relative to the subset of the plurality of keypoints, wherein the particular location is determined based on the subset of the plurality of keypoints  (TANG, 360 in FIG. 3; ¶¶ [0034]-[0035]: casting a ray from a portion of the user's hand based on the position of the joint of the user's arm and the position of the user's hand, which determines the poses, movements, gestures or actions of the imaged hand) (TANG, 410 in FIGS. 4A-4B and 4D; 460 in FIG. 4C; ¶¶ [0037]-[0040]: an initial ray 415 is positioned with an origin at the user's shoulder 405 passing through the user's palm 410; an initial ray 440 is positioned with an origin at the user's elbow 435 passing through the user's palm 410; rays may be cast from a user's fingertips; an initial ray 450 is positioned with an origin at the user's eye 455 passing through the user's finger 460; the ray may be cast based on palm orientation alone, e.g., a targeting ray 470 is extended from the user's palm 410 into the environment; i.e., interaction point – user's palm 410 or user's fingertips is selected/determined from a portion of the user's hand keypoints – wrist joints, finger joints, adjoining finger segments, knuckles, palm, dorsum, etc.); 
registering a proximal point to a location along the user's body (TANG, 405 in FIG. 4A; 435 in FIG. 4B; 455 in FIG. 4C; ¶¶ [0037]-[0039] and [0044]: an initial ray 415 is positioned with an origin at the user's shoulder 405 passing through the user's palm 410; an initial ray 440 is positioned with an origin at the user's elbow 435 passing through the user's palm 410; an initial ray 450 is positioned with an origin at the user's eye 455 passing through the user's finger 460; the user's shoulder or elbow pivot point may be used to direct the ray); 
casting a ray from the proximal point through the interaction point (TANG, 415/420 in FIG. 4A; 440/445 in FIG. 4B; 450/465 in FIG. 4C; ¶¶ [0037]-[0039]: a user 400 casting a ray based on the position of the user's shoulder 405 and the user's palm 410, wherein targeting ray 420 is depicted as being a linear extension of initial ray 415; user 400 casting a ray based on the position of the user's elbow 435 and the user's palm 410, wherein the orientation of targeting ray 445 may be a linear extension of initial ray 440; rays may be cast from a user's fingertips; using eye-to-finger casting, though elbow-to-finger may also be used, wherein a targeting ray 465 is displayed to the user on head-mounted display 425 extending from the user's finger 460 into the environment); and 
forming a multi-DOF controller for interacting with the virtual object based on the ray (TANG, FIG. 2; ¶¶ [0024]-[0026]: many VR devices include a Six-Degrees-of-Freedom (6DOF) controller that shoots out a ray from the controller, allowing for targeting, selection, and manipulation of virtual objects; many VR, AR, and MR applications are moving away from the use of tangible controllers and moving towards operating systems that predominantly rely on gesture-based controls; hand-based ray-casting, by a first ray 265 originating from the palm of the user's left hand 255 and terminating in a selection cursor 270, and a second ray 275 originating from the palm of the user's right hand 260 and terminating in a selection cursor 280, may allow for more intuitive targeting and fine control) (TANG, 370 in FIG. 3; FIG. 5A-B; ¶¶ [0043], [0045]-[0046], and [0050]-[0051]: responsive to the ray intersecting with one or more control points of a virtual object, indicating to the user that the object is being targeted; a virtual object may be targeted when a cursor at the terminus of a cast ray is coincident with one or control points of the virtual object, wherein any point on the surface of a virtual object may be considered a control point, and any point on a bounding box for a virtual object may be considered a control point; once targeted, a virtual object may be subject to manipulation by the user; e.g., For example , the head–mounted display may recognize a manipulation gesture from fingers of the user's hand based on information received from the depth camera, and manipulate the selected object responsive to recognizing the manipulation gestures);
	.
	TANG further discloses a system comprising: one or more processors (TANG, 710 in FIG. 7; ¶¶ [0061] and [0063]: computing system 700 includes a logic machine 710, wherein logic machine may include one or more processors); and a machine-readable medium (TANG, 720 in FIG. 7; ¶¶ [0061] and [0065]: computing system 700 includes Storage machine 720, wherein storage machine 720 may include optical memory, semiconductor memory, and/or magnetic memory) comprising instructions (TANG, ¶ [0062]: instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs) that, when executed by the one or more processors, cause the one or more processors to perform operations described above (TANG, ¶ [0064]: storage machine 720 includes one or more physical devices configured to hold instructions executable by the logic machine 710 to implement the methods and processes described herein).
	TANG further discloses a non-transitory machine-readable medium (TANG, 720 in FIG. 7; ¶¶ [0061] and [0065]: computing system 700 includes Storage machine 720, wherein storage machine 720 may include optical memory, semiconductor memory, and/or magnetic memory comprising instructions (TANG, ¶ [0062]: instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs) that, when executed by one or more processors (TANG, 710 in FIG. 7; ¶¶ [0061] and [0063]: computing system 700 includes a logic machine 710, wherein logic machine may include one or more processors), cause the one or more processors to perform operations described above (TANG, ¶ [0064]: storage machine 720 includes one or more physical devices configured to hold instructions executable by the logic machine 710 to implement the methods and processes described herein).
	TANG fails to explicitly disclose (1) wherein the particular location (i.e., an interaction point) is determined based on the subset of the plurality of keypoints and the particular gesture; and (2) determining an angle associated with at least three keypoints from the plurality of keypoints; and detecting an action event associated with the multi-DOF controller based on the angle.
	Ravasz discloses a system and a method relating to object interaction in an artificial reality environment (Ravasz, ¶ [0002]), wherein the particular location (i.e., an interaction point) is determined based on the subset of the plurality of keypoints and the particular gesture (Ravasz, 502 in FIG. 5; FIGS. 6-9; 1202 in FIG. 12; FIG. 13/42B; FIG. 20; ¶¶ [0080]-[0081], [0084], [0086], [0100], [0104], and [0126] : casting a ray projection with an origin point (e.g., a user's dominant eye, a point between the user's eyes, another point on the user's head, the user's hip, the user's shoulder, or a context variable point, e.g., between the user's hip and shoulder) and a control point (e.g., the tips of a user's finger, a user's palm, a user's wrist, or a center of a user's fist); track a portion of a hand as a control point;  the control point can be identified in response to a user making a particular gesture; in some cases, the control point can be offset from a tracked portion of the user, e.g., the control point can be an offset from the users palm or wrist; determine a control point and a casting direction, for a ray projection, based on a tracked position of one or more body parts; a user's hand 1306/4252 has formed a gesture by connecting her thumb and middle/index finger, indicating initiation of a ray projection 1302 extended from the control point 1304 which is an offset from the user's middle/index finger; the user began by making a gesture 2002, bringing her thumb-tip, index fingertip, and middle fingertip together; the hand interaction system then began tracking control point 2004 (a point offset in front of the gesture 2002) and casting direction 2006).
TANG and Ravasz are analogous art because they are from the same field of endeavor, a system and a method relating to object interaction in an artificial reality environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ravasz to TANG.  Motivation for doing so would eliminate jitter that would occur in instances that use finger tips, i.e. when the control point would move when forming the gesture and increase accuracy of projection casting (Ravasz, ¶¶ [0080]-[0081] and [0095]).
TANG in view of Ravasz fails to explicitly disclose determining an angle associated with at least three keypoints from the plurality of keypoints; and detecting an action event associated with the multi-DOF controller based on the angle.
Pinault teaches a system and a method relating to 3D hand gesture-based interactions (Pinault, ABSTRACT; ¶ [0001]), wherein determining an angle associated with at least three keypoints from the plurality of keypoints; and detecting an action event associated with the multi-DOF controller based on the angle (Pinault, ¶¶ [0001] and [0038]-[0040]: means for detection, tracking in space and analysis of a plurality of singular points of interest (POI) on the hand, such as: hand extremities, finger tips, hand tips, the centre of mass of the hand and the palm centre, which are used as input for 3D gesture recognition) (Pinault, ¶¶ [0096], [0065], and [0017]: in the gesture determination, the position in space at a given time of the determined POI with respect to one another is used for determining hand postures; e.g., an open hand with the thumb unconnected may correspond to a "stop" posture or to a gesture the arrangement of which being defined by the formation of a right angle between the thumb tip, the palm centre, and the hand tip; determining the hand posture comprises detecting the geometry of the arrangement in space of the subset of POI; each of the determined POI, including at least one of the hand tips and the hand palm centre, are connected to one another; distance and direction of the links between the POI, and the properties of their intersections (angle of value) are computed to determine a set of data parameters; if one of the expected hand posture is detected, an event may be triggered to drive the interactive system; i.e., an angle associated with at least three POI on the hand are determined, and an interaction event is triggered based on the angle).
TANG in view of Ravasz, and Pinault are analogous art because they are from the same field of endeavor, a system and a method relating to 3D hand gesture-based interactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Pinault to TANG in view of Ravasz.  Motivation for doing so would improve the ergonomics of 3D natural interactions with a system by providing more robust and accurate natural interactions (Pinault, ¶¶ [0053], [0006], and [0014]).

Claims 2, 9, and 16
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 1, 8, and 15 respectively and further discloses wherein the plurality of gestures includes at least one of a grasping gesture, a pointing gesture, or a pinching gesture (TANG, FIG. 6; ¶¶ [0052]-[0054]: manipulation gesture for a proximal object and/or a distal object may include pinch, point, grasp, wipe, push, etc.; for example, a pinch gesture may be used to scale an object, grasping may enable moving an object, etc.) (Ravasz, ¶¶ [0081] and [0121]: pinch gesture between the user's thumb and index or middle finger).  

Claims 3, 10, and 17
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 1, 8, and 15 respectively and further discloses wherein the subset of the plurality of keypoints is selected from a plurality of subsets of the plurality of keypoints  (TANG, 360 in FIG. 3; 410 in FIGS. 4A-4B and 4D; 460 in FIG. 4C; ¶¶ [0034]-[0035] and [0037]-[0040]: casting a ray from a portion of the user's hand based on the position of the joint of the user's arm and the position of the user's hand, which determines the poses, movements, gestures or actions of the imaged hand; an initial ray 415 is positioned with an origin at the user's shoulder 405 passing through the user's palm 410; an initial ray 440 is positioned with an origin at the user's elbow 435 passing through the user's palm 410; rays may be cast from a user's fingertips; an initial ray 450 is positioned with an origin at the user's eye 455 passing through the user's finger 460; the ray may be cast based on palm orientation alone, e.g., a targeting ray 470 is extended from the user's palm 410 into the environment; i.e., a subset of keypoints for interaction/control point – user's palm 410 or user's fingertips is selected from different portion of the user's hand keypoints – wrist joints, finger joints, adjoining finger segments, knuckles, palm, dorsum, etc.), wherein each of the plurality of subsets of the plurality of keypoints corresponds to a different gesture from the plurality of gestures (Ravasz, 502 in FIG. 5; FIGS. 6-9; 1202 in FIG. 12; FIG. 13/42B; FIG. 20; ¶¶ [0080]-[0081], [0084], [0086], [0100], [0104], and [0126] : casting a ray projection with an origin point (e.g., a user's dominant eye, a point between the user's eyes, another point on the user's head, the user's hip, the user's shoulder, or a context variable point, e.g., between the user's hip and shoulder) and a control point (e.g., the tips of a user's finger, a user's palm, a user's wrist, or a center of a user's fist); track a portion of a hand as a control point;  the control point can be identified in response to a user making a particular gesture; in some cases, the control point can be offset from a tracked portion of the user, e.g., the control point can be an offset from the users palm or wrist; determine a control point and a casting direction, for a ray projection, based on a tracked position of one or more body parts; a user's hand 1306/4252 has formed a gesture by connecting her thumb and middle/index finger, indicating initiation of a ray projection 1302 extended from the control point 1304 which is an offset from the user's middle/index finger; the user began by making a gesture 2002, bringing her thumb-tip, index fingertip, and middle fingertip together; the hand interaction system then began tracking control point 2004 (a point offset in front of the gesture 2002) and casting direction 200; i.e., based on different gesture, different subset of key points will be selected to determine control/interaction point).

Claims 4, 11, and 18
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 1, 8, and 15 respectively and further discloses displaying a graphical representation of the multi-DOF controller (TANG, FIGS. 2, 4A-D; 5A-B, and 6; ¶¶ [0026], [0037]-[0040], [0046], [0050], [0054]: a first ray 265 is displayed as originating from the palm of the user's left hand 255, depicted as a dashed line terminating in a selection cursor 270; a second ray 275 is displayed as originating from the palm of the user's right hand 260, depicted as a dashed line terminating in a selection cursor 280; and then the user's hands are utilized to control action, wherein casting directly from the hand (i.e., hand-based ray-casting ) may allow for more intuitive targeting and fine control; targeting ray 420/445/465/470 is displayed to the user on head-mounted display 425).  

Claims 5, 12, and 19
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 1, 8, and 15 respectively and further discloses wherein the location to which the proximal point is registered is at an estimated location of the user's shoulder, an estimated location of the user's elbow, or between the estimated location of the user's shoulder and the estimated location of the user's elbow (TANG, 405 in FIG. 4A; 435 in FIG. 4B; 455 in FIG. 4C; ¶¶ [0037]-[0039] and [0044]: an initial ray 415 is positioned with an origin at the user's shoulder 405 passing through the user's palm 410; an initial ray 440 is positioned with an origin at the user's elbow 435 passing through the user's palm 410; an initial ray 450 is positioned with an origin at the user's eye 455 passing through the user's finger 460; the user's shoulder or elbow pivot point may be used to direct the ray) (Ravasz, FIGS. 6-9; ¶¶ [0080]-[0081]: casting a ray projection with an origin point (e.g., a user's dominant eye, a point between the user's eyes, another point on the user's head, the user's hip, the user's shoulder, or a context variable point, e.g., between the user's hip and shoulder) and a control point (e.g., the tips of a user's finger, a user's palm, a user's wrist, or a center of a user's fist)).  

Claims 6, 13, and 20
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 1, 8, and 15 respectively and further discloses capturing, by an image capture device of the one or more image capture devices, the image of the user's hand (TANG, 350 in FIG. 3; ¶¶ [0032]-[0034]: determining a position of a user's hand based on the information received from the depth camera; by analyzing positional change in the various hand joints and/or segments, the corresponding poses, movements, gestures or actions of the imaged hand may be determined; i.e., by analyzing positional change in the various hand joints and/or segments based on the information received from the depth camera, the gestures of the imaged hand may be determined) (Ravasz, FIGS. 2A-B; ¶¶ [0059] and [0062]-[0063]: one or more cameras integrated with the HMD 200 can detect the light points, wherein the HMD 200 can use the detected light points to extrapolate position and movement of the HMD 200 as well as to identify the shape and position of the real objects surrounding the HMD 200; one or more cameras included in the HMD 200 or external to it can monitor the positions and poses of the user's hands to determine gestures and other hand and body motions).  

Claims 7 and 14
TANG in view of Ravasz and Pinault discloses all the elements stated in Claims 6 and 13 respectively and further discloses wherein the image capture device is mounted to a headset of a wearable system (TANG, FIG. 1; ¶ [0017]: the head-mounted display device 10 include a two-dimensional image camera 20 (e.g. a visible light camera and/or infrared camera) and a depth imaging device 22) (Ravasz, FIGS. 2A-B; ¶¶ [0059] and [0062]-[0063]: one or more cameras integrated with the HMD 200 can detect the light points, wherein the HMD 200 can use the detected light points to extrapolate position and movement of the HMD 200 as well as to identify the shape and position of the real objects surrounding the HMD 200; one or more cameras included in the HMD 200 or external to it can monitor the positions and poses of the user's hands to determine gestures and other hand and body motions).

Response to Arguments
Applicant’s arguments filed 03/10/2022 with respect to Claims 1, 8, and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ajika (US 2013/0057469 A1, published on 03/07/2013) discloses a system and a method for recognizing a gesture (Ajika, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175